This cause coming on to be heard upon motion of counsel for certain Respondents praying that the Alternative Writ of Mandamus in this cause be so modified as to permit and direct the Tax Assessor of Broward County to certify and deliver to the Tax Collector of the *Page 304 
County the Assessment Roll for the year 1932 and it being made to appear to the Court that the Assessor has prepared the Tax Roll and is ready to turn it over to the Collector as required by statute, and in as much as state and county taxes are legally due and payable November 1st, and as the question involved in this cause may require prolonged study and deliberation and as the public interests would be jeopardized by holding up the delivery of the 1932 Assessment Roll to the Tax Collector until the final decision of this cause;
IT IS THEREFORE considered, ordered and adjudged by the Court that the Alternative Writ heretofore issued be so modified as to permit and direct the Tax Assessor of Broward County to certify and deliver to the Tax Collector of said county the Tax Assessment Roll for the year 1932 as required by statute subject to the further orders of this Court in appropriate proceedings.
BUFORD, C.J. AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.